Exhibit 10.6

 

FINAL

Director Option

 

AMENDMENT NO. 1

TO THE

NORTHWEST AIRLINES CORPORATION

2007 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD

(Director)

(Effective as of April 14, 2008)

 

This AMENDMENT NO. 1 TO THE NORTHWEST AIRLINES CORPORATION 2007 STOCK INCENTIVE
PLAN NON-QUALIFIED STOCK OPTION AWARD (the “Amendment”) is hereby adopted and
approved by the Board of Directors of Northwest Airlines Corporation (the
“Company”) as of the date set forth above.

 

Pursuant to the authority granted under Section 3.1(g) of the Northwest Airlines
Corporation 2007 Stock Incentive Plan (the “Plan”), the Board of Directors of
the Company hereby amends the Plan’s Non-Qualified Stock Option Award (the
“Option”) as follows:

 

1.                             Amendment of the Option.  Section 2 of the Option
is hereby amended by deleting the penultimate sentence therein in its entirety
and replacing it with the following:

 

“Notwithstanding the foregoing, in the event the Company has not received all
such required approvals on or before the date of the meeting of the Company’s
stockholders that next follows the Grant Date (the “Stockholder Meeting”), then
the Option shall be cancelled immediately and the Company shall have no further
obligations hereunder.”

 

 2.                            Amendment of the Option.  Section 3 of the Option
is hereby amended: by deleting “One installment equal to 33.33% of the Option
upon May 31, 2008” and replacing it with the following: “One installment equal
to 33.33% of the Option upon the later of (a) May 31, 2008, and (b) the date of
the Stockholder Meeting.”

 

3.                             Amendment of the Option.  Section 3 of the Option
is hereby amended by adding thereto the following:

 

“In the event of a Change of Control, the Option shall, to the extent then
outstanding, vest in accordance with Section 13.2(a) of the Plan.”

 

4.                             Amendment of the Option.  Section 5.1(c) of the
Option is hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“(c)                         If the Optionee ceases to be a member of the
Company’s Board of Directors for any reason other than the Optionee’s death, 90
days following the date the Optionee ceases to be a member of the Company’s
Board of Directors; provided, however, in the event of a Change of Control, if
immediately following such Change of Control the Optionee does not continue as,
or is not appointed as, a member of the Board of Directors of the parent entity
(the “Successor Board”) resulting from the transaction constituting such Change
of Control, or if at any point during the two year period thereafter the
non-employee director ceases to serve as a director of the Successor Board as a
result of (i) a failure to be included in the slate of nominees to serve as
directors, which slate is included in the proxy statement approved by the
Successor Board, (ii) a failure to be re-elected as a member of  the Successor
Board notwithstanding having been included in such slate or otherwise having
been nominated to serve as a director, or (iii) such director otherwise being
removed from the Successor Board (other than for Cause as defined below), three
years following the date the Optionee is not appointed to or otherwise ceases to
be a member of, the Successor Board.  For the purposes of these Terms and
Conditions, “Cause” shall mean (a) an act or acts of personal dishonesty by the
Optionee intended to result in substantial personal enrichment of the Optionee
at the expense of the Company or a Subsidiary, (b) an act or acts of personal
dishonesty by the Optionee intended to cause substantial injury to the Company
or a Subsidiary, (c) material breach (other than as a result of a disability) by
the Optionee of the Optionee’s obligations as a non-employee director, which
action was (i) undertaken without a reasonable belief that the action was in the
best interests of the Company or a Subsidiary and (ii) not remedied within 15
days following written notice from the Company’s Board of Directors specifying
the alleged breach or (d) the conviction of the Optionee of a felony.”

 

5.                             Definitions. Except as otherwise defined in this
Amendment, capitalized terms used but not defined herein shall have the meanings
given them in the Northwest Airlines Corporation 2007 Stock Incentive Plan or
the Option.

 

6.                             General.  References to the “Option” contained in
the Option shall mean the Option as amended by this Amendment.  Except as herein
provided, the Option shall remain unchanged and in full force and effect.

 

Adopted by the Board of Directors of Northwest Airlines Corporation on April 14,
2008.

 

--------------------------------------------------------------------------------